Citation Nr: 1447376	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-50 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right ankle disability, and if so, whether the claim should be granted.

2.  Entitlement to service connection for bilateral foot disability.

3.  Entitlement to service connection for back disability.

4.  Entitlement to service connection for bilateral hip disability.

5.  Entitlement to service connection for left eye disability, claimed as myopia.

6.  Entitlement to service connection for left ankle disability.

7.  Entitlement to service connection for right leg disability.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to April 1983 and in January 1991, with additional service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

When this appeal was previously before the Board in April 2012 and June 2013, the Board remanded the claims for additional development.  The case has been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 





REMAND

In the April 2012 remand, the Board noted that the Veteran is service connected for left lower extremity arterial injury, status post operative with residuals, and status post left knee injury with residuals as a result of in-service injuries of his left leg in 1979 when his leg got caught between two vehicles.

The Board also observed that the Veteran contends that he has right ankle disability, bilateral foot disability, back disability, bilateral hip disability, left ankle disability, and right leg disability as a result of an in-service injuries of his feet and ankles and due to running for physical training.  He also alleges that he has an eye disability due to an in-service injury of his left eye, causing him to wear glasses since the injury.  Specifically, at the October 2011 hearing before the undersigned VLJ, the Veteran testified that he really started having problems when he went into the Ready Reserves, 30 to 45 days out of the year. 

The Board noted in April 2012 that the record did not contain the Veteran's Reserve records, to include active duty for training (ACDUTRA) records.  The specific periods of ACDUTRA had not been verified.  The Board directed that the RO or the Appeals Management Center (AMC) should undertake appropriate development to verify all of the Veteran's periods of ACDUTRA and inactive duty for training in the Army Reserve, and to obtain all available medical records pertaining to such service.  Efforts to obtain the records were to continue until it is determined that the records do not exist or that further efforts to obtain the records would be futile.

Subsequent to the April 2012 remand, the National Personnel Records Center (NPRC) confirmed in April 2012 that the Veteran enlisted in the Army Reserve upon his discharge from active duty in April 1983 and that there was "no record of ADT."

In July and August 2012, personnel at the AMC requested the Veteran's service treatment records for his Army Reserve service for the period from January 28, 1991, to October 24, 1994, from the VA Records Management Center (RMC).  In August 2012, the RMC provided a response indicating that there was no record of the requested service treatment records at the RMC.

Further, in September 2012, the AMC requested the Veteran's Leave and Earning Statements (LESs) from January 28, 1991, to October 24, 1994, from the Defense Finance and Accounting Service (DFAS).  In November 2012, DFAS provided LESs dated in 1991 and 1992.

In January 2013, a Formal Finding on the Unavailability of Service Treatment Records from the Veteran's Army Reserve service from January 28, 1991, to October 24, 1994, was prepared.

However, as noted by the Board in June 2013, while the RO/AMC had attempted to verify the Veteran's periods of inactive duty for training in the Army Reserve, and to obtain all available medical records pertaining to such service, for the period from January 28, 1991, to October 24, 1994, the RO/AMC failed to request verification of all of the Veteran's periods of inactive duty for training in the Army Reserve, to specifically include the period of Army Reserve Service between April 1983 and January 1991, and to request the medical records pertaining to such period of service.  The Board also observed that consistent with information provided by the NPRC indicating that the Veteran enlisted in the Army Reserve upon his discharge from active duty in April 1983, the Veteran also testified that he had been in the Army Reserve since his discharge from active duty.

In light of the above, the Board directed that the RO or the AMC should undertake appropriate development to verify all of the Veteran's periods of ACDUTRA and inactive duty for training in the Army Reserve, and to obtain all available medical records pertaining to such service, to specifically include the period of service from April 1983 to January 1991.  Efforts to obtain the records were to continue until it was determined that the records do not exist or that further efforts to obtain the records would be futile.

Subsequent to the June 2013 remand, documents were associated with the Veteran's VBMS electronic record, including enlistment/reenlistment and discharge documents from the Veteran's Army Reserve service, some service treatment records from his period of active service, and LESs dated in 1983.  However, service treatment records dated during the period of documented Army Reserve service from April 1983 to January 1991 were not obtained, and VA has not issued a formal finding on the unavailability of service treatment records from the Veteran's Army Reserve service during that period.

RO or AMC compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the appeal must again be remanded for compliance with the Board's June 2013 remand directives.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake appropriate development to verify all of the Veteran's periods of ACDUTRA and inactive duty for training in the Army Reserve, and to obtain all available medical records pertaining to such service, to specifically include the period of service from April 1983 to January 1991. Efforts to obtain the records should continue until it is determined that the records do not exist or that further efforts to obtain the records would be futile. 

2.  If, after making as many requests as are necessary to obtain any pertinent records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the RO or the AMC should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.
	
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



